

115 HCON 144 IH: Commemorating the anniversary of United States recognition of Jerusalem as the capital of the State of Israel.
U.S. House of Representatives
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 144IN THE HOUSE OF REPRESENTATIVESDecember 6, 2018Mr. Biggs (for himself, Mr. Lamborn, Mr. Buck, Mr. Byrne, Mr. Harper, Mr. Rokita, Mr. Harris, Mr. Johnson of Ohio, Mrs. Hartzler, Mr. Norman, Mr. Pittenger, Mr. Bilirakis, Mr. Coffman, Mr. Gohmert, Mr. Mooney of West Virginia, Mr. King of Iowa, Mr. Duncan of South Carolina, Mr. Latta, Mr. Meadows, Mr. Schweikert, Mr. Williams, Mr. Jody B. Hice of Georgia, Mr. Griffith, Mr. Bacon, Mr. Wilson of South Carolina, Mr. Mast, Mr. Weber of Texas, Mr. Ratcliffe, Mr. Gibbs, Mrs. Lesko, Mr. Kustoff of Tennessee, Mr. Burgess, Mr. Loudermilk, Mr. Gaetz, Mr. Rouzer, Mr. DesJarlais, Mr. Budd, Mr. Emmer, Mr. Brat, Mrs. Handel, Mr. Cloud, and Mr. Scalise) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONCommemorating the anniversary of United States recognition of Jerusalem as the capital of the State
			 of Israel.
	
 Whereas, more than three thousand years ago, King David established Jerusalem as the capital of Israel;
 Whereas Jerusalem is the spiritual home of the Jewish people; Whereas even during periods of exile and oppression, the Jewish people continued to view Jerusalem as the sacred city to which they longed to return;
 Whereas once the modern State of Israel declared its independence on May 14, 1948, Jerusalem was named its capital;
 Whereas Jerusalem was divided by war at the time of the State of Israel’s independence, and the Jewish people were prevented from visiting holy sites in East Jerusalem for years afterward;
 Whereas while the United States was one of the first nations to recognize the State of Israel’s independence and continues to be Israel’s strongest ally, the United States did not officially recognize Jerusalem as Israel’s capital;
 Whereas the United States subsequently established its Embassy in Tel Aviv, not Jerusalem, in 1949; Whereas after the conclusion of the Six-Day War in 1967, the State of Israel reestablished control over the entirety of Jerusalem;
 Whereas, since 1967, Jerusalem has been a free city in which not only Jews, but individuals of all faiths, are welcome to worship;
 Whereas, in 1980, the Israeli Knesset declared Jerusalem its united and eternal capital; Whereas, in 1995, Congress unanimously passed the Jerusalem Embassy Act, stating that Jerusalem should be recognized as the capital of the State of Israel and the United States Embassy reestablished there;
 Whereas Presidents Bill Clinton, George W. Bush, Barack Obama, and Donald Trump have all expressed support for recognizing Jerusalem as the capital of the State of Israel; and
 Whereas it is expected custom for the United States to recognize the self-declared capital cities of its allies, and to operate its Embassies from such cities: Now, therefore, be it
	
 That Congress— (1)commemorates the anniversary of the Trump administration’s public recognition of Jerusalem as the capital of the State of Israel on December 6, 2017;
 (2)applauds the subsequent relocation of the United States Embassy to Jerusalem on May 14, 2018; and (3)reaffirms the eternal friendship between the United States and the State of Israel.
			